DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A of Figures 61-64 in the reply filed on 8/23/2021 is acknowledged.
Claims 14-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/23/2021.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a central hinge (claim 1), central hinges (claim 3).





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 2 recites the axial bias is provided by a user pressing the stem in a direction of the apex.
Applicant should utilize “adapted to” or “capable of” language to avoid this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 and 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


the hinged top apex instead?
Regarding independent claim 1 reciting a mushroom-like shape, such recitations (with emphasis added) deems indefinite as it is unclear what is meant by mushroom-like since not all mushrooms have the same shape.  
Claim 1 recites the limitation "the outer perimeter" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 recites the limitation "the inner layer” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation "the top member" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 10 recites the limitation "the apex" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 3, 7-9 and 17 recite “hinges” which recitation deems indefinite as it is unclear what claimed “hinges” are referring to.  Applicant is invited to provided clarification.  
Claims 10 and 18 recite “top hinges” and “bottom hinges” which recitation deems indefinite as it is unclear what claimed are referring to.  Applicant is invited to provided clarification.  
Claim 11-13 recite the limitation "the hinges" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Dependent claims 2, 4-6, and 19-24 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benderev (U.S. Patent No. 5,782,745).
	Regarding independent claim 1, Figures 4-6 discloses applicant’s claimed pessary  (64) comprising:
a stem (58); and 
a mushroom-like shape (64), extending upwardly from the stem (74), having a set of radially outwardly hinged top members (68, upper) and bottom members (68, lower) joined together at a hinged top apex (75) and the stem (74), 
wherein, in a compressed orientation (Figure 5) the top members (68, upper) and the bottom members (68, lower) each fold radially inwardly along a central hinge (76) that causes the apex (74) o translate axially away from the stem (58) and in a deployed orientation (Figure 6), the outer perimeter expands radially along the central hinge line (76) as each of the top members (68, upper) and the bottom members (68, lower) deploy via axial bias .
	Regarding claim 3, Benderev, presented above, discloses applicant’s claimed pessary comprising all features as recited in these claims, wherein the pessary is constructed from a unitary material (column 4 lines 29-41 discloses the pessary is pliable material) and the top members and bottom members, stem, and hinges define a thickness that provides a .

Claims 1-3, 17, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Homm (U.S. Patent No. 4,043,338).
	Regarding independent claim 1, Figures 1- discloses applicant’s claimed pessary comprising:
a stem (1, 4); and 
a mushroom-like shape (see interpretation in illustration), extending upwardly from the stem (1, 4), having a set of radially outwardly hinged top members (top of rib 5, see interpretation in illustration) and bottom members (bottom of rib 5, see interpretation in illustration) joined together at a hinged top apex (2) and the stem (1, 4), 
[AltContent: textbox (a central hinge)]










Regarding claim 2, Homm, presented above, discloses applicant’s claimed pessary comprising all features as recited in these claims, wherein the axial bias (3, 5) is provided by a user pressing the stem (1, 4) in a direction of the apex (2).
Regarding claim 3, Homm, presented above, discloses applicant’s claimed pessary comprising all features as recited in these claims, wherein the pessary is constructed from a unitary material (column 1 lines 55-57 discloses the pessary is moldable plastic) and the top members and bottom members, stem, and hinges define a thickness that provides a predetermined level of rigidity at predetermined locations thereon (Figures 1-4 illustrates the ribs 5, stem 11, 4 and hinges having a thickness and a rigidity).
Regarding claim 17, Homm, presented above, discloses applicant’s claimed pessary comprising all features as recited in these claims, further comprising:
hinges (interpreted to be central hinge which is located between top members and bottom members) between the top members and the bottom members, each defining a live hinge (Figure 2 in Homm illustrates a living hinge integrated between top members & members evidenced by the bending therebetween).
Regarding claim 19, Homm, presented above, discloses applicant’s claimed pessary comprising all features as recited in these claims, wherein the top members and the bottom 
Regarding claim 21, Homm, presented above, discloses applicant’s claimed pessary comprising all features as recited in these claims, wherein the space between petals is open for drainage (Figure 5 illustrates there exists spacing between the petals 5, fully capable for drainage).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Homm (U.S. Patent No. 4,043,338) further in view of Harmanli (U.S. Patent Application Publication No. US 2009/0283099).
	Regarding claim 4, Homm reference, presented above, discloses applicant’s claimed pessary comprising all features as recited in these claims including the pessary is constructed by the unitary material column 1 lines 55-57 discloses the pessary is moldable plastic. 
Homm does not disclose the unitary material is silicone having a single durometer hardness.
	However, Figures 6-8 Harmanli illustrates an analogous pessary (50) compriusing sheet-like material (60) which connects and coats the spikes (56) wherein the spikes (56) radiated from 
	Therefore, it would have been obvious to one of ordinary skill in the art would have been motivated to construct Homm’s pessary using silicone material, taught by Harmanli, as such material is flexible and biocompatible which is deems to be gentle to anatomy and suitable to body tissue upon collapsing and expanding of the pessary.  
	Regarding claims 5-6, Homm reference, discloses applicant’s claimed pessary comprising all features as recited in these claims, wherein the top members, bottom members, hinges and stem are made of a rigid material (column 1 lines 55-57).
	Homm does not disclose the top members, bottom members, hinges and stem are overmolded with a soft, pliable, biocompatible cover material, wherein the cover material is silicone. 
	However, Figures 10-14 in are embodiments of pessary, particularly, comprising cover sheath (80) formed of silicone (paragraph 0089).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify Homm pessary such that there is a silicone material covering the top/bottom members (5), hinges, and stem thereof, taught by Harmanli, as such material deems to be gentle to anatomy and suitable to body tissue upon collapsing and expanding of the pessary.  
 	Regarding claim 7, The combination of Homm/Harmanli, presented above, discloses applicant’s claimed pessary comprising all features as recited in these claims, wherein the top member (top of rib 5, Homm) is constructed from the cover material (Harmanli teaching) and define a thickness that provides a predetermined level of rigidity at predetermined locations 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786